EXHIBIT 10.1

2010 ATS Medical Management Incentive Compensation Plan (MICP)

The 2010 ATS Medical Management Incentive Compensation Plan (MICP or Plan) is
designed to pay, in addition to performance based annual salaries, incentive
cash compensation to management and other “key employees” who by their assigned
responsibilities contribute to the success of the Company. Incentive payments
will be based on corporate funding and achievement of individual
Objectives/Smart Goals.



1.   DEFINITION OF TERMS

Goals
The Individual Objectives, as set forth at the beginning of each program year
and referred to as Smart Goals, must be specific, measurable, achievable,
related to Corporate Goals and time bound. The Personnel and Compensation
Committee of the Board of Directors (the Committee) may amend the goals to
reflect material adjustments in or changes to the Company’s accounting policies;
to reflect major corporate changes such as mergers, acquisitions, or
divestitures; and to reflect such other events having a significant impact on
the goals.

Base Salary
The annual salary rates effective on the first day of the program year.

Participant
Any employee or position which has been designated by the Committee as a
participant in the Plan for the year or during the year. If a particular
employee is not covered by the MICP and has been recognized for extraordinary
achievement, he/she may be eligible to participate in the Plan for that
particular year at the discretion of the President/CEO.

Eligibility
Only regular full time employees may be designated as a participant in the Plan.

Program Year
The fiscal year of the Company.

Funding
The total dollar amounts accrued for payment in any program year. The bonus pool
will be funded by achievement of the Company’s annual operating plan and will be
tied to bottom line results.

Payout
The actual amount to be paid to a participant based on operating results
achievement rate combined with individual Smart Goals performance. The maximum
payout each participant is eligible to receive will be communicated by his/her
Manager.

1

2. DESIGNATION OF PARTICIPANTS

The Committee, upon the recommendation of the management of the Company, shall
make all determinations as to the eligibility of employees and positions to
participate in the MICP. Following the Committee’s determination of eligible
participants, each participant shall be notified of eligibility to participate
in the 2010 MICP and will be provided with a copy of the Plan. The 2010 Plan is
designed to include officer, director, and manager level positions as well as
employee designated as “key employees.”

3. CALCULATION AND PAYMENT OF INCENTIVE AWARDS

Individual incentives will not be paid unless the President/CEO and the
Committee approve each participant’s individual incentive awards with payout
contingent upon completion of the Company’s year-end financial audit for the
program year.

PLAN CRITERIA

Achievement of Smart Goals

(40% weight)

Operating Income Results=Operating Income (including bonus expense) before
non-operating expenses and taxes (60% weight)

PAYOUT RATES

Achievement of Smart Goals

Payout is based on individual’s performance in relation to specifically
identified smart goals. Payout range is based on percentage of attainment from
0% to 100%.

Payout of smart goal bonus is subject to obtaining at least 80% of operating
income goal

Obtainment of Operating Income Results

      Plan Performance   Ratio
120%
110%
100%
95%
90%
85%
  182%
141%
100%
73%
41%
9%

Operating Income Adjustments

The Committee may, at its discretion, adjust the operating income results for
certain items that were not originally contemplated in the operating plan (i.e.,
a major change in business such as an acquisition or divestiture) or other
expense or income items that are not directly related to daily commercial
activities of the Company (i.e., litigation expenses, settlements or windfalls).

4. PROMOTIONS

For individuals promoted from a non-bonus to a bonus position during the program
year, the effective salary upon assuming the new position will be used in
calculating eligible incentive payout. Any payout will be pro rated beginning
the first day of the month in which the individual is promoted into the
position.

5. DEMOTIONS

For individuals demoted to a non-bonus position during the program year, MICP
payout will be pro rated based on the number of months in the bonus position.

6. TERMINATION OF EMPLOYMENT

In the event that any participant shall cease to be a full time employee during
any year in which he/she is participating in the Plan, such participant shall be
entitled to receive no incentive compensation for such year. If he/she
terminates after the program year but prior to the payout, the participant
remains entitled to receive incentive compensation. An exception would be if the
individual were subject to termination “for cause” if such “cause” took place
during the period covered by the MICP.

7. AMENDMENT OF THE PLAN

The Committee may, from time to time, make amendments to the Plan as it believes
appropriate and may terminate the Plan at any time, provided that no such
amendment or termination will affect the right of any participant to receive
incentive compensation in accordance with the terms of the Plan for the portion
of any year up to the date of the amendment or termination.

8. MISCELLANEOUS

Nothing contained in the MICP shall be construed to confer upon any employee any
right to continue in the employ of the Company or restrict the Company’s right
to terminate his/her employment at any time.

2

Establishment of Individual Objectives/Smart Goals

(Specific, Measurable, Achievable,
Related to Corporate Goals and Time Bound.)

In establishing individual objectives, the following guidelines shall be used:



•   Each objective should be clear, concise, and measurable (time, cost, and
task accomplishment).



•   Each objective should be a precise written statement, which is discussed and
agreed to by the individual and the manager.



•   Individual objectives should measure accomplishment and not effort.



•   Individuals will have four (4) Objectives/Smart Goals.

Before a participant may receive an incentive award, it will be necessary for
his/her immediate manager to:



•   Submit written measurable objectives on the appropriate form prior to the
commencement of the program year. These objectives will be reviewed and approved
by the President/CEO and Director of Human Resources.



•   Submit a documented evaluation of results, on a quarterly basis, to the
President/CEO.



      Ÿ Modifications or adjustments to the original objectives must be reviewed
by the participant and his/her manager and then submitted to the President/CEO.



•   Submit the year-end results against objectives within one month following
the end of the program year. The President/CEO and the Director of Human
Resources will approve these.

3